Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 3, 7-11, 14, 34-49 are pending in the current application.
2.	This application claims benefit of 62/385,610 09/09/2016.
Response to Amendment
3.	The rejection of claims 1, 3, 7-11, 14, 34-49  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of copending Application No. 17/107,762 (reference application) is withdrawn based upon amendments in the reference application.
Comments on the prior art
4.	The rejection of claims 1, 3, 7-9, 11, 34-37, under 35 U.S.C. 103 as being unpatentable over Maloney WO 2012148889 A1 in view of Patani   AND  Wermuth in further view of Nakamura AND Li was withdrawn in the Notice of Allowance of August 28, 2020.  As applicant’s representative pointed out in the arguments of July 22, 2020 in order to arrive at a compound of claim 1 starting from compound 24 not only would a pyridine have to be substituted for a phenyl but the acetamide methyl group changed to a further alkyl homolog, which is two changes.  There is no motivation to do this based upon Maloney, other than the generic R2 as -NHC(=O)R4 on page 22.  In the description of R3, which is the thiazole portion, on page 4 lines 6 Maloney recites “substitution with...aryl group” and there is no mention of a pyridine, so the compounds of the instant claims are not part of Maloney’s genus.  Moreover, Maloney’s compounds are APE1 inhibitors, while the compounds of the instant claims are MYC inhibitors.  The compounds in claim 38 and 44, which include the examples from the specification, each have some -alkyl-NHR 
Conclusion
5.	 Claims 1, 3, 7-11, 14, 34-49 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625